In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0595V
                                      Filed: April 10, 2017
                                         UNPUBLISHED

****************************
PATRICIA MILLER,                         *
                                         *
                     Petitioner,         *       Joint Stipulation on Damages;
v.                                       *       Tetanus-Diphtheria-Acellular-
                                         *       Pertussis (“Tdap”) Vaccine; Left
SECRETARY OF HEALTH                      *       Shoulder Injury; Cellulitis; Special
AND HUMAN SERVICES,                      *       Processing Unit (“SPU”)
                                         *
                     Respondent.         *
                                         *
****************************
Jeffrey S. Pop, Attorney at Law, Beverly Hills, CA, for petitioner.
Christine M. Becer, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

        On May 19, 2016, Patricia Miller (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that she received a tetanus-diphtheria-
acellular pertussis (“Tdap”) vaccine on July 11, 2014, and thereafter suffered from left
shoulder pain and cellulitis which was caused-in-fact by the Tdap vaccine. Petition at 1;
Stipulation, filed April 10, 2017, at ¶ 4. Petitioner further alleges that her injury lasted for
more than six months. Petition at 3. “Respondent denies that the Tdap vaccine caused
petitioner to suffer from a left shoulder injury or any other injury or her current condition.”
Stipulation at ¶ 6.

       Nevertheless, on April 10, 2017, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        A lump sum of $99,092.40, in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2